DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Tyson on 6/10/2021.

The application has been amended as follows:
In the claims as amended on 4/6/2021
Claim 1, line 4, the phrase "where a first portion of said tubular toward the distal end of said tubular" has been changed to --where a first portion of said tubular, including the distal, closed end of said tubular,--

Claim 1, line 11, the phrase "received therein" has been changed to --disposed in said housing--



Claim 26, lines 5-8, the phrase "a housing configured to be disposed about the outer surface of the sidewall of a first portion of the tubular toward the distal end of the tubular so as to define at least one cavity between an outer surface of a sidewall of the housing and the outer surface of the sidewall of the tubular first portion" has been changed to --a housing configured to be disposed about a first portion of said tubular, including the distal, closed end of said tubular, so as to define at least one cavity between an inner surface of the housing and the outer surface of the tubular first portion--

Claim 26, lines 13 & 14, the phrase "a second portion of the tubular toward the proximal end" has been changed to --a second portion of said tubular uphole from the first portion--

Claim 39, lines 4 & 5, the phrase "the outer surface of the sidewall of a first portion of the tubular toward the distal end of the tubular toward the distal end of the tubular" has been changed to --the outer surface of a first portion of the tubular, including the distal, closed end--



Claim 39, lines 21 & 22, the phrase "a second portion of the tubular toward the proximal end of the tubular" has been changed to --a second portion of the tubular uphole from the first portion--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The above examiner's amendments are made to bring the claims into commensurate alignment with the arguments filed 4/6/2021 regarding the "distal closed end is substantially surrounded by the housing" (page 11 as-filed). The examiner did not view this as being clearly recited by the "toward" language, which is removed above. The examiner also viewed "toward the distal end" and "toward the proximal end" as being indefinite for unclearly reciting the location.

The prior art does not teach nor suggest the closed lower / distal end of a tubular being within a housing, and the space between the distal end and the housing being filed with an explosive material as currently claimed. The alternating "explosive material" and "isolation material" in the housings of claim 39 is similarly not suggested.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676